United States Securities and Exchange Commission Washington, D.C.20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2012 o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from . Commission File Number 1-34622 FRIENDFINDER NETWORKS INC. (Exact name of registrant as specified in its charter) Nevada 13-3750988 (State or other jurisdiction of incorporation) (I.R.S. Employer or organization) Identification No.) 6800 Broken Sound Parkway, Suite 200 Boca Raton, Florida33487 (Address of registrant's principal executive offices) (561) 912-7000 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer;” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one) Larger Accelerated fileroAccelerated filer o Non-accelerated filero(Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.As of May 11, 2012, there were 31,830,481 shares of Common Stock, $0.001 par value, issued and outstanding. FRIENDFINDER NETWORKS INC. FORM 10-Q REPORT INDEX PART I - FINANCIAL INFORMATION ITEM 1:FINANCIAL STATEMENTS 1 ITEM 2:MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 ITEM 3:QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 44 ITEM 4:CONTROLS AND PROCEDURES 44 PART II OTHER INFORMATION Item 1.LEGAL PROCEEDINGS 46 Item 1A.RISK FACTORS 46 Item 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 46 Item 3.DEFAULTS UPON SENIOR SECURITIES 46 Item 4.MINE SAFETY DISCLOSURES 46 Item 5.OTHER INFORMATION 46 Item 6.EXHIBITS 47 PART I - FINANCIAL INFORMATION ITEM 1:FINANCIAL STATEMENTS FRIENDFINDER NETWORKS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA) March 31, December 31, (unaudited) ASSETS Current assets: Cash $ $ Restricted cash Accounts receivable, less allowance for doubtful accounts of $1,217 and $1,155, respectively Inventories Prepaid expenses Deferred tax asset Total current assets Film costs, net Property and equipment, net Goodwill Domain names Trademarks Other intangible assets, net Unamortized debt costs Other assets $ $ LIABILITIES Current liabilities: Current installment of long-term debt, net of unamortized discount of $155 and $260, respectively $ $ Accounts payable Accrued expenses and other liabilities Deferred revenue Current liabilities from discontinued operations − Total current liabilities Deferred tax liability Long-term debt, net of unamortized discount of $31,158 and $34,170, respectively Total liabilities Contingencies (Note 17 ) STOCKHOLDERS’ DEFICIENCY Preferred stock, $0.001 par value — authorized 22,500,000 shares, none issued and outstanding Common stock, $0.001 par value — authorized 125,000,000 issued and outstanding 31,455,481 shares at March 31, 2012 and 31,219,644 shares at December 31, 2011 31 31 Capital in excess of par value Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ deficiency ) ) $ $ See notes to condensed consolidated financial statements 1 FRIENDFINDER NETWORKS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA) (UNAUDITED) Three Months Ended March 31, Net revenue: Service $ $ Product Total Cost of revenue: Service Product Total Gross profit Operating expenses: Product development Selling and marketing General and administrative Amortization of acquired intangibles and software Depreciation and other amortization Total operating expenses Income from operations Interest expense ) ) Other finance expenses ) - Interest related to VAT liability not charged to customers ( 372 ) ) Foreign exchange (loss), principally related to VAT liability not charged to customers ) ) Gain on liability related to warrants − Change in fair value of acquisition related contingent consideration − Other non-operating (expense) income net ) Loss from continuing operations before income tax expense ) ) Income tax expense - ( 24
